DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 and 23 are objected to because of the following informalities: “an tip” should read –a tip--. .  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, more specifically a mental process,  without significantly more. 

Claim 1 and 13 recite “generating, using at least one processor, a support structure for the object, the support structure comprising:
a plurality of support pillars;
a plurality of contact structures coupling support pillars of the plurality of support pillars to the object; and
a plurality of trusses,
wherein trusses of the plurality of trusses couple to different support pillars of the plurality of support pillars at opposing ends of the truss, and
wherein placement of trusses of the plurality of trusses relative to the object is determined based at least in part on an untrussed length.” These limitations are directed towards a mental process of modeling support pillars, contact structures, and trusses, wherein placement of trusses of the plurality of trusses relative to the object is determined based at least in part on an untrussed length. 

  This judicial exception is not integrated into a practical application. In particular, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because besides the limitations directed towards the mental process, claim 1 and 13 only recite “providing instructions to an additive fabrication device that, when executed by the additive fabrication device, cause the additive fabrication device to fabricate the object and the support structure.” Accordingly, this additional element does not integrate the abstract ideal into a practical application because it does not impose any meaningful limits on practicing the abstract idea. These limitations do not require any particular application of the recited mental step and is at best the equivalent of merely adding the words “apply it” to the judicial exception. Accordingly, limitation (b) does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception. The claim is not patent eligible.

	Dependent claims 2-12 and 14-24 are also not patent eligible, for depending on patent ineligible claim 1. Additionally, claims 2-12 and 14-24 fail to recite any meaningful limitations to integrate the abstract idea into a practical application. 

	Claims 2-4 and 14-16 are directed towards placement of the trusses based on different parameters, such as the elastic modulus of the material, expected force, and the untrussed length for the region of the object. Claims 2-4 do not recite limitations directed towards a practical application of the step of generating a support structure for the object.

	Claims 5-12 and 17-24 are directed towards the support structure. Claims 5-12 do not recite limitations directed towards a practical application of the step of generating a support structure for the object.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-10, 13, 14, and 16-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stava (PG-PUB 2015/0066178). 
Regarding claim 1, Stava teaches a computer-implemented method of generating a support structure for an object represented by a three-dimensional model, the support structure and the object to be fabricated via additive fabrication, the method comprising:
generating, using at least one processor, a support structure for the object (Figure 11 and [0020]), the support structure comprising:
a plurality of support pillars (Figure 4, item 410 and [0023]);
a plurality of contact structures coupling support pillars of the plurality of support pillars to the object (Figure 4, item 414; Figure 6B and 7; and [0023], [0045]-[0046]); and
a plurality of trusses (Figure 4, item 408),
wherein trusses of the plurality of trusses couple to different support pillars of the plurality of support pillars at opposing ends of the truss [0046], and
wherein placement of trusses of the plurality of trusses relative to the object is determined based at least in part on an untrussed length [0046] and [0050]-[0051]; and
providing instructions to an additive fabrication device that, when executed by the additive fabrication device, cause the additive fabrication device to fabricate the object and the support structure [0075], [0078], [0085]. 

Regarding claim 2, Stava teaches the process as applied to claim 1,  further comprising calculating the untrussed length based at least in part on an elastic modulus of a material from which the object is to be fabricated, and/or an expected tensile strength of support pillars of the plurality of support pillars [0067]-[0070]. 

Regarding claim 4, Stava teaches the process as applied to claim 1, wherein placement of the trusses of the plurality of trusses relative to the object is determined based at least in part on a first untrussed length for a first region of the object and is based at least in part on a second untrussed length for a second region of the object (Figure 7 and Figure 8 and [0067]-[0070]).

Regarding claim 5, Stava teaches the process as applied to claim 1, wherein the plurality of contact structures comprise a plurality of hairs (Figure 3 and 9). 

Regarding claim 6, Stava teaches the process as applied to claim 5, wherein the instructions, when executed by the additive fabrication device, cause the additive fabrication device to fabricate the object and the support structure from a plurality of layers having a first thickness [0075], and wherein support hairs of the plurality of support hairs are configured to have a thickness less than the first thickness (Figure 9).

Regarding claim 7, Stava teaches the process as applied to claim 1. Given that the untrussed length is defined as the distance measured from the part along a support pillar wherein trusses are not coupled to the support pillar at distances equal to or less than untrussed length (Applicant’s specification, [0047]), each of the trusses of the plurality of trusses couples to support pillars at distances measured along the support pillars from the object greater than the untrussed length (Figure 8).

	Regarding claim 8, Stava teaches the process as applied to claim 1, 
wherein the support structure further comprises a raft structure (Figure 8, item 210 and [0022]), and wherein a support pillar may connect via a truss to another support pillar and consequently may no longer individually extend toward the bottom of the model (i.e., some, but not all, of the plurality of support pillars are coupled to the raft structure) (Figure 3, 6A and Figure 8). 

	Regarding claim 9, Stava teaches the process as applied to claim 8, wherein the support pillars that are not coupled to the raft structure are coupled at one end to one of the plurality of trusses and at the other end to one of the plurality of contact structures (Figure 8, item 210 and [0022], [0042], [0071])).

Regarding claim 10, Stava teaches the process as applied to claim 1,  wherein the support structure further comprises a raft structure, and wherein at least some of the plurality of support pillars are coupled to the raft structure (Figure 8, item 210 and [0022]). 

Regarding claim 13, Stava teaches at least one non-transitory computer readable medium comprising instructions that, when executed by at least one processor, perform a method of generating a support structure for an object represented by a three-dimensional model, the support structure and the object to be fabricated via additive fabrication, the method comprising:
generating, using at least one processor, a support structure for the object (Figure 11 and [0020]), the support structure comprising:
a plurality of support pillars (Figure 4, item 410 and [0023]);
a plurality of contact structures coupling support pillars of the plurality of support pillars to the object (Figure 4, item 414; Figure 6B and 7; and [0023], [0045]-[0046]); and
a plurality of trusses (Figure 4, item 408),
wherein trusses of the plurality of trusses couple to different support pillars of the plurality of support pillars at opposing ends of the truss [0046], and
wherein placement of trusses of the plurality of trusses relative to the object is determined based at least in part on an untrussed length [0046] and [0050]-[0051]; and
providing instructions to an additive fabrication device that, when executed by the additive fabrication device, cause the additive fabrication device to fabricate the object and the support structure [0075], [0078], [0085]. 

Regarding claim 14, Stava teaches the medium as applied to claim 13,  further comprising calculating the untrussed length based at least in part on an elastic modulus of a material from which the object is to be fabricated, and/or an expected tensile strength of support pillars of the plurality of support pillars [0067]-[0070]. 

Regarding claim 16, Stava teaches the medium as applied to claim 13, wherein placement of the trusses of the plurality of trusses relative to the object is determined based at least in part on a first untrussed length for a first region of the object and is based at least in part on a second untrussed length for a second region of the object (Figure 7 and Figure 8 and [0067]-[0070]).

Regarding claim 17, Stava teaches the medium as applied to claim 13, wherein the plurality of contact structures comprise a plurality of hairs (Figure 3 and 9). 

Regarding claim 18, Stava teaches the medium as applied to claim 17, wherein the instructions, when executed by the additive fabrication device, cause the additive fabrication device to fabricate the object and the support structure from a plurality of layers having a first thickness [0075], and wherein support hairs of the plurality of support hairs are configured to have a thickness less than the first thickness (Figure 9). 

Regarding claim 19, Stava teaches the process as applied to claim 13. Given that the untrussed length is defined as the distance measured from the part along a support pillar wherein trusses are not coupled to the support pillar at distances equal to or less than untrussed length (Applicant’s specification, [0047]), each of the trusses of the plurality of trusses couples to support pillars at distances measured along the support pillars from the object greater than the untrussed length (Figure 8).

	Regarding claim 20, Stava teaches the process as applied to claim 13, 
wherein the support structure further comprises a raft structure (Figure 8, item 210 and [0022]), and wherein a support pillar may connect via a truss to another support pillar and consequently may no longer individually extend toward the bottom of the model (i.e., some, but not all, of the plurality of support pillars are coupled to the raft structure) (Figure 3, 6A and Figure 8). 

	Regarding claim 21, Stava teaches the process as applied to claim 20, wherein the support pillars that are not coupled to the raft structure are coupled at one end to one of the plurality of trusses and at the other end to one of the plurality of contact structures (Figure 8, item 210 and [0022], [0042], [0071])).

Regarding claim 22, Stava teaches the process as applied to claim 13,  wherein the support structure further comprises a raft structure, and wherein some, but not all, of the plurality of support pillars are coupled to the raft structure (Figure 8, item 210 and [0022]). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stava (PG-PUB 2015/0066178), as applied to claim 1, in further view of in further view of “Removing Supports” (“Tips and Tricks- Removing Supports, Available Feb 19, 2018, <https://www.youtube.com/watch?v=TIR0AISivF0>) and  Wighton (PG-PUB 2016/0136896). 
Regarding claim 3, Stava teaches the process as applied to claim 1, wherein the support pillar is removed after fabrication [0025].

	Stava does not teach calculating the untrussed length is based at least in part on an expected force that a user is capable of manually applying to a support pillar of the support structure after fabrication.
“Removing Supports” discuss manually removing supports in additive manufactured articles (Timestamp, 0:40). 
	 Both Stava and “Removing Supports” discuss manually removing supports in additive manufactured articles. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed mechanism of support removal of Stava with the manual removal of “Removing Supports,” a functionally equivalent support removal step. 
	Wighton teaches a process for optimizing an additive manufacturing process 
by simulating the behavior of one or more intermediate forms of an object and adapting an additive fabrication process for forming the object based on results of the simulation. 
Aspects of the fabrication process may be adapted as a result of the simulation, which
may reduce or remove the effects of influences to the fabrication process, thereby improving the quality of the final form of the object [0023]-[0024]. For instance, Wighton teaches simulating separational forces [0044]-[0045] and a support structure previously
determined may be modified based on a result of simulation(s) of one or more intermediate forms of an object [0030], such as by adding more substantial amounts of structure stability, such as thicker support pillars, trussed support structures, or other geometries such as supporting walls [0045].

	Both Stava and Wighton teaches a process of additive manufacturing an object and utilizing support structures for providing mechanical support to the object. It would have been obvious to one of ordinary skill in the art to improve the process of Stava with  simulations to determine the mechanical stability of the object and the necessity of trussed support structures for the benefit of improving the quality of the object. One of ordinary skill in the art would have recognized that by determining the necessity of trussed support structures and adding additional support structure, the dimensions of the truss support would have to be determined, thereby determining the position of the truss support and, therefore, the untrussed length of the pillar. 

Claim 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Stava (PG-PUB 2015/0066178), as applied to claim 1, in further view of Dimter (PG-PUB 2016/0175932). 
Regarding claim 11 and 12, Stava teaches the process as applied to claim 1. 

	Stava does not teach a first support pillar of support pillars comprises a tip section aligned parallel to a surface of the object, and wherein a first contact structure of the plurality of contact structures is coupled to the tip section of the first support pillar and to the object, wherein the tip section of the first support pillar is coupled to a neighboring section of the first support pillar at an oblique angle. 

	Dimter teaches an additive manufacturing process utilizing a plurality of supports to support an object. Dimter teaches a support pillar comprising a tip section aligned parallel to a surface of the object, wherein the tip section of the first support pillar is coupled to a neighboring section of the first support pillar at an oblique angle (Figure 6 and [0059]) and wherein a first contact structure of the plurality of contact structures is coupled to the tip section of the first support pillar and to the object (Figure 6, items 507). 

	Both Stava and Dimter teach support pillars for supporting additive manufactured objects. It would have been obvious to one of ordinary skill in the art to substitute a support pillar of Stava with a support pillar of Dimter, a functionally equivalent support structure. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stava (PG-PUB 2015/0066178), as applied to claim 13, in further view of “Removing Supports” (“Tips and Tricks- Removing Supports, Available Feb 19, 2018, <https://www.youtube.com/watch?v=TIR0AISivF0>) and  Wighton (PG-PUB 2016/0136896). 
Regarding claim 15, Stava teaches the process as applied to claim 13, wherein the support pillar is removed after fabrication [0025].

	Stava does not teach calculating the untrussed length is based at least in part on an expected force that a user is capable of manually applying to a support pillar of the support structure after fabrication.
	“Removing Supports” discuss manually removing supports in additive manufactured articles (Timestamp, 0:40). 
	 Both Stava and “Removing Supports” discuss manually removing supports in additive manufactured articles. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed mechanism of support removal of Stava with the manual removal of “Removing Supports,” a functionally equivalent support removal step. 

	Wighton teaches a process for optimizing an additive manufacturing process 
by simulating the behavior of one or more intermediate forms of an object and adapting an additive fabrication process for forming the object based on results of the simulation. 
Aspects of the fabrication process may be adapted as a result of the simulation, which
may reduce or remove the effects of influences to the fabrication process, thereby improving the quality of the final form of the object [0023]-[0024]. For instance, Wighton teaches simulating separational forces [0044]-[0045] and a support structure previously
determined may be modified based on a result of simulation(s) of one or more intermediate forms of an object [0030], such as by adding more substantial amounts of structure stability, such as thicker support pillars, trussed support structures, or other geometries such as supporting walls [0045].

	Both Stava and Wighton teaches a process of additive manufacturing an object and utilizing support structures for providing mechanical support to the object. It would have been obvious to one of ordinary skill in the art to improve the process of Stava with  simulations to determine the mechanical stability of the object and the necessity of trussed support structures for the benefit of improving the quality of the object. One of ordinary skill in the art would have recognized that by determining the necessity of trussed support structures and adding additional support structure, the dimensions of the truss support would have to be determined, thereby determining the position of the truss support and, therefore, the untrussed length of the pillar. 


Claim 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Stava (PG-PUB 2015/0066178), as applied to claim 13, in further view of Dimter (PG-PUB 2016/0175932). 
Regarding claim 23 and 24, Stava teaches the process as applied to claim 13. 
	Stava does not teach a first support pillar of support pillars comprises a tip section aligned parallel to a surface of the object, and wherein a first contact structure of the plurality of contact structures is coupled to the tip section of the first support pillar and to the object, wherein the tip section of the first support pillar is coupled to a neighboring section of the first support pillar at an oblique angle. 
	Dimter teaches an additive manufacturing process utilizing a plurality of supports to support an object. Dimter teaches a support pillar comprising a tip section aligned parallel to a surface of the object, wherein the tip section of the first support pillar is coupled to a neighboring section of the first support pillar at an oblique angle (Figure 6 and [0059]) and wherein a first contact structure of the plurality of contact structures is coupled to the tip section of the first support pillar and to the object (Figure 6, items 507). 
	Both Stava and Dimter teach support pillars for supporting additive manufactured objects. It would have been obvious to one of ordinary skill in the art to substitute a support pillar of Stava with a support pillar of Dimter, a functionally equivalent support structure. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HANA C PAGE/           Examiner, Art Unit 1745